.· AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                         V.                                             (For Offenses Committed On or After November 1, 1987)
          Edwin Alexander CANALES-GOMEZ
                                                                           Case Number:          19CR4503-AGS
                                                                                                                                            ··-·······1
                                                                                                                                                     .I
                                                                                                                                                     ~

                                                                        Defendant's Attorney        j
  REGISTRATION NO.               90961298                                                           l
                                                                                                    l
                                                                                                    ·j
                                                                                                    ~

  The Defendant:                                                                                    '
                                                                                                    j

                                                                        i1            (~·· .

  ~    pleaded guilty to count(s)      1 OF THE SUPERSEDING MISDEMEANOR J:ffeltpdRMATION                                   '
                                                                         L •.__ _........................ •....... ,.._ ... .


  D was found guilty on count(s)
       after a nlea of not auiltv.
  Accordingly, the defendant is ac\iudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                 Count
  Title & Section                    Nature of Offense                                                                          Number(s)
  8 USC 1325 (a)(l)                  IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                          1
                                     (MISDEMEANOR)




       The defendant is sentenced is provided on page 2 of this judgment


   D   The defendant has been found not guilty on count(s)

   ~   Count{s)   UNDERLYING COUNTS                               are Dismissed without prejudice on the motion of the United States.

   ~   Assessment : REMITTED



   ~   No fine                  •    Forfeiture pursuant to order filed                                                 , included herein.
          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
  material change in the defendant's economic circumstances.

                                                                         December 17, 2019




                                                                         HON . .N. W G. SCHOPLER
                                                                         UNITED STATES MAGISTRATE mDGE


                                                                                                                           19CR4503-AGS
      -,·

' DEFENDANT:                    Edwin Alexander CANALES-GOMEZ                                       Judgment - Page 2 of2
  CASE NUMBER:                  19CR4503-AGS

                                                      IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  90DAYS




  •          Sentence imposed pursuant to Title 8 USC Section 1326(b).
  •          The court makes the following recommendations to the Bureau of Prisons:




  •          The defendant is remanded to the custody of the United States Marshal.

  •          The defendant shall surrender to the United States Marshal for this district:
              •    at                            A.M.             on
              •    as notified by the United States Marshal.

              The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  •           Prisons:
              •    on or before
              •    as notified by the United States Marshal.
              •    as notified by the Probation or Pretrial Services Office.

                                                            RETURN
  I have executed this judgment as follows:

              Defendant delivered on                                           to

  at
            - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                       UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL




                                                                                                         19CR4503-AGS
